UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America                                                   Order of Restitution

                V.                                                            18 Cr. 364 (PGG)

 Christian Whidbee,

                           Defendant.


       Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,

United States Attorney for the Southern District of New York, Kyle A. Wirshba and Mollie

Bracewell, Assistant United States Attorneys, of counsel; the presentence investigation report; the

Defendant's conviction on Count One of the above Information; and all other proceedings in this

case, it is hereby ORDERED that:

       1. Amount of Restitution. Christian Whidbee, the Defendant, shall pay restitution in the

total amount of $15,332.27 to the victims of the offense charged in Count One of the Information.

The name, address, and specific amount owed to the victims is set forth in the schedule attached

hereto. Upon advice of a change of address, the Clerk of the Court is authorized to send payments

to the new address without further order of this Court.

       2. Sealing. Consistent with 18 U.S.C. §§377l(a)(8) & 3664(d)(4) and Federal Rule of

Criminal Procedure 49 .1, to protect the privacy interests of victims, the Schedule of Victims

attached hereto shall be filed under seal, except that copies may be retained and used or disclosed
by the Governm ent, the Clerk's Office, and the Probation Office, as need be to effect and enforce

this Order, without further order of this Court.

Dated: New York, New York

       February _[ • 2020




                                               UNI TED STATES DISTRI CT JUD GE
